                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

MADINA S. MAMADJONOVA and                :
BAKHODIR S. MADJITOV                     :
     Petitioners,                        :         CIVIL CASE NUMBER
                                         :
                                         :         9-cv-01317 (VLB)
      v.                                 :
                                         :         NOVEMBER 20, 2019
WILLIAM BARR, et al.                     :
     Respondents.                        :

      MEMORANDUM OF DECISION DENYING MOTION FOR TEMPORARY
       RESTRAINING ORDER [ECF NO. 2] AND DISMISSING AMENDED
         MOTION FOR RELIEF UNDER 28 U.S.C. § 2241 [ECF NO. 22]

      Petitioners Madina S. Mamadjonova and Bakhodir S. Madjitov (collectively

“Petitioners”) bring this motion for temporary restraining order (“TRO”) and

petition for habeas relief under 28 U.S.C. § 2241, asserting that despite Petitioner

Madjitov being subject to a final order of removal from the United States, he has a

constitutional due process right to complete the “provisional unlawful presence

waiver of inadmissibility” process, which might allow him to remain in the United

States. [ECF Nos. 2, 22].1

      For the following reasons, the Petitioners’ Motion for TRO and petition for

habeas relief are DENIED.




1 The Petitioners also assert claims to relief pursuant to the All Writs Act, 28
U.S.C. § 1651, the Immigration and Nationality Act (“INA”) and regulations
thereunder, the Administrative Procedure Act (“APA”), Article 1, Section 9,
Clause 2 of the United States Constitution (the “Suspension Clause”), and the
Fourth And Fifth Amendments to the United States Constitution. [ECF No. 22 at
1].
                                  Background

       On March 12, 2006, Mr. Madjitov, a native of Uzbekistan, properly entered

the United States pursuant to a P-3 Visa. [ECF No. 23-1 at 3]. Mr. Madjitov’s stay

expired on or around July 20, 2006, but he remained in the United States beyond

his authorized stay. Id. On December 12, 2006, Mr. Madjitov filed for asylum,

which was denied by an immigration judge on August 31, 2011. Id.2 Because the

transcript of the immigration judge’s (“IJ”) hearing was incomplete, the Board of

Immigration Appeals (“BIA” or “Board”) remanded the case to the IJ to prepare a

complete transcript for the Board’s review. AR775.

       The IJ did so and denied Mr. Madjitov’s petition for asylum a second time

on May 17, 2013, issuing a final order of removal. [ECF No. 23-1 at 4]. In his

Decision, the IJ made an adverse credibility assessment of Mr. Madjitov, finding

his testimony and written submissions contradictory, and several of his

explanations regarding his departure from Uzbekistan not credible. AR683-708.

Petitioner Madjitov appealed, and on July 24, 2014 the BIA affirmed the IJ’s

findings that there were “numerous inconsistencies between the respondent’s

testimony, his asylum applications, his asylum interview with the Department of

Homeland Security (“DHS”), and the evidence of record.” AR588-90. The BIA

also denied a follow-on motion for reconsideration on October 31, 2014. [ECF No.

23-1 at 4].


2 Madjitov v. Attorney General, No. 19-2327, Administrative Record (“AR”) at 796
(3d Cir. June 27, 2019). The complete record on Petitioner Madjitov’s immigration
proceedings are contained in an administrative record filed on June 27, 2019, in
an appeal Mr. Madjitov filed with the Third Circuit, discussed infra. All of
Petitioner Madjitov’s immigration proceedings occurred in Florida. See, e.g.,
AR796 (IJ Order denying asylum; Immigration Court located in Orlando, Florida).


                                        2
      While pursuing his asylum petition, Mr. Madjitov married Petitioner

Mamadjonova on September 14, 2010. [ECF No. 22-9]. On September 15, 2012,

Ms. Mamadjonova filed a Form I-130 Petition for Alien Relative, which establishes

that an alien is a spouse of a permanent United States resident, which Ms.

Mamadjonova was at that time. [ECF No. 22-4]. The petition was approved on

September 16, 2013. Id.

      On December 21, 2017, Magistrate Judge Sarah Merriam signed out a

criminal     Complaint    charging   Petitioner   Mamadjonova’s   brother,   Sidikjon

Mamadjonov, with unlawful procurement of naturalization in violation of 18 U.S.C.

§ 1425, false statements on a naturalization application, in violation of 18 U.S.C. §

1015, and false oath or declaration under penalty of perjury in violation of 18

U.S.C. § 1546. United States v. Mamadjonov, No. 3:18-cr-00034-VAB, ECF No. 1

(D. Conn. Dec. 21, 2017). The false statements allegedly concerned lies about his

alleged association with a member of a known terrorist organization, Petitioner

Mamadjonova and Sidikjon Mamadjonov’s brother, Saidjon Mamadjonov. Id. at 5.

When questioned by the FBI about flying to Turkey to meet with Saidjon, Sidikjon

Mamadjonov stated that he took $20,000 in cash with him to make amends with

his brother, and that his brother likely had gone to Dubai to start a business,

when in fact Sidikjon Mamadjonov knew that his brother Saidjon had been killed

in May or June 2013 fighting in Syria with the “Nusra” group, which was affiliated

with ISIS.    Id. at 7.   Sidikjon Mamadjonov was arrested one day after being

charged in the Complaint, on December 22, 2017.




                                           3
      That same day, December 22, 2017, Petitioner Madjitov was detained by ICE

incident to the final order for his removal, and he remains detained to this day.

[ECF No. 22 ¶ 2].

      On January 17, 2018, Mr. Madjitov filed a Motion to Reopen and an

Emergency Motion to Stay Removal with the BIA. AR471-543, 544-67. On May 25,

2018, the BIA denied the Motion to Reopen and Emergency Motion to Stay,

finding it untimely under 8 U.S.C. § 1229a(c)(7) because it was not filed within 90

days of the final order of removal and because “[t]he motion d[id] not

demonstrate an exceptional situation that would warrant the exercise of our

discretion to reopen these proceedings under our sua sponte authority.” AR452.

      One week later, on June 1, 2018, Petitioner Madjitov filed another Motion to

Reopen and Motion to Stay Removal, noting that the BIA, in its May 25, 2018

denial had failed to consider Petitioner Madjitov’s March 5, 2018 Amended Motion

to Reopen, which was identical to the present one.           AR11-17.   In the Motion,

Petitioner Madjitov argued that his immigration proceedings should be reopened

and his removal stayed because of changed country conditions in Uzbekistan

making it more dangerous for him to return there, especially in light of the

December    2017    arrest   of   his   brother-in-law,   Sidikjon   Mamadjonov   and

Uzbekistan’s known increase in world-wide surveillance of those that might have

a connection to terrorism. Id. The Motion included greatly expanded exhibits

providing information on Uzbekistan’s surveillance activities. AR36-449.

      On July 30, 2018, Petitioner Madjitov filed a petition for a writ of habeas

corpus in the Northern District of Alabama, challenging the allegedly




                                            4
unconstitutionally overlong period of detention he had suffered and claiming that

venue was proper because he was housed in the Etowah detention facility in

Gadsden, Alabama. Madjitov v. Hassel, No. 4:18-cv-01188-RDP-HNJ, ECF No. 1 at

6 (N.D. Ala. July 30, 2018). On May 3, 2019, Magistrate Judge Herman N. Johnson,

Jr. recommended dismissal without prejudice to refiling at a later, appropriate

time, because Mr. Madjitov had contributed to the length of his detention by filing

appeals with the BIA and by refusing to sign paperwork authorizing his removal.

Id., ECF No. 10 at 5-8.3 In response, Mr. Madjitov filed another petition for a writ of

habeas corpus, in which he again argued that venue was proper “because the

Petitioner is detained at Etowah County Jail in Gadsden, Alabama,” and in which

he again argued that his detention was unconstitutionally overlong. Id., ECF No.

11 at 5-17. On May 21, 2019, the district court adopted the Magistrate Judge’s

Recommendation and dismissed Petitioner Madjitov’s petition without prejudice

to refiling at a later, appropriate time. Id., ECF No. 12.

      On May 31, 2019, the BIA denied Petitioner Madjitov’s Motion to Stay,

because “the Board has concluded that there is little likelihood that the motion

[to reopen] will be granted.” [ECF No. 1-5].

      On June 7, 2019, Mr. Majitov filed a petition for review with the Third Circuit

seeking review of the BIA’s denial of his motion to stay removal. Madjitov. V.

Attorney General, No. 19-2327 (3d Cir. June 7, 0219). On June 10, 2019, Third


3  Magistrate Judge Johnson also noted that while ICE’s Enforcement and
Removal Operations Division in Boston, Massachusetts had placed Mr. Madjitov
in a “failure to comply” status on January 26, 2018 when he refused to sign his
removal paperwork shortly after his detention, once he got to Etowah, ICE’s New
Orleans Filed Office was the office that decided to continue his detention on
August 10, 2018. Id. at 3.


                                           5
Circuit Judge L. Felipe Restrepo granted the motion to stay removal “temporarily

in order to allow a full panel of this Court the opportunity to review and consider

Petitioner’s motion for stay of removal.” Id. (3d Cir. June 10, 2019). After review

by a full panel, the Third Circuit vacated Judge Restrepo’s stay because the BIA’s

denial of Mr. Madjitov’s Motion for Stay was not a reviewable final order of

removal absent a ruling on Mr. Madjitov’s Motion to Reopen immigration

proceedings. Id. (3d Cir. July 30, 2019).

      The Third Circuit also noted that “once the BIA rules on his second motion

to reopen[,] . . . [n]othing in this order prevents Petitioner from filing a new

petition for review in the Eleventh Circuit,” which is the place of “proper venue.”

Id. (citing 8 U.S.C. § 1252(b)(2), which states that “[t]he petition for review shall be

filed with the court of appeals for the judicial circuit in which the immigration

judge completed the proceedings,” here, the Eleventh Circuit since, as noted, the

immigration proceedings were completed in Orlando, FL).

      On August 5, 2019, Mr. Madjitov filed a petition for writ of habeas corpus in

the Western District of Louisiana, noting that his current place of detention was

the La Salle Detention Facility in Jena, Louisiana, and again arguing that the

length of his detention has been unconstitutionally overlong, without mentioning

the proceedings in the Northern District of Alabama. Madjitov v. Barr, No. 1:19-

cv-01012-DDD-JPM, ECF No. 1 (W.D. La. Aug. 5, 2019). Mr. Madjitov’s case in the

Western District of Louisiana remains pending and the Court has imposed a

November 14, 2019 deadline for Mr. Madjitov to comply with the Court’s




                                            6
September 16, 2019 Memorandum Order directing Mr. Madjitov to amend his

habeas petition. Id. [ECF Nos. 8, 13].

      Approximately three weeks after filing his habeas corpus case pending in

the Western District of Louisiana, Mr. Madjitov filed the instant petition for writ of

habeas corpus and Motion for preliminary injunction and TRO petition together

with his wife. [ECF Nos. 1, 2]. Although not making an affirmative allegation as

to why venue was proper in this Court, the Petitioners asserted that “[n]o

Supreme Court or Second Circuit precedent applicable to immigration detainees,

nor the habeas statute, indicate that venue is not proper in the District of

Connecticut.” [ECF No. 1 at 11 (citing 28 U.S.C. § 2241)]. On August 29, 2019, the

Court ordered the Petitioners “to inform the Court as to the location of Petitioner

Madjitov’s current detention and which organization and where is Petitioner

Madjitov’s pending Motion to Reopen his Immigration Proceedings being

adjudicated by 09/05/2019.” [ECF No. 7]. On September 5, 2019, the Petitioners

did so, noting that Mr. Madjitov was housed at the “Jena/La Salle Detention

Facility in Jena, Louisiana under the legal and immediate custody of Respondent

Lyons,” and that his immigration proceedings were being conducted before the

BIA in Falls Church, Virginia.       [ECF No. 13 at 1].       In reliance on these

representations filed by Petitioner’s counsel and without knowledge that

Petitioner had a prior habeas petition still pending in the Western District of

Louisiana, the Court ordered the Government to show cause by September 27,

2019 why the Petitioners petition for a writ of habeas corpus and motion for TRO

should not be granted. [ECF No. 15].




                                          7
      On September 10, 2019, the Petitioners filed another motion before this

court for a TRO to prevent the “imminent” removal of Mr. Madjitov. [ECF No. 17].

The Court held a telephonic status conference the next day, September 11, 2019,

in which the Government informed the Court that Mr. Madjitov had been moved

from the Lasalle Detention Facility in Jena, Louisiana to the Etowah Detention

Facility in Gadsden, Alabama, and that Mr. Madjitov’s removal was not, in fact,

imminent.   In light of the Government’s representation, the Court denied the

Petitioners second motion as moot the same day. [ECF No. 20].

      On September 13, 2019, the BIA denied Mr. Madjitov’s second motion to

reopen his immigration proceedings, finding that Mr. Madjitov “has not shown

that he is prima facie eligible for asylum or related relief,” and that “[t]he motion

does not demonstrate an exceptional situation that would warrant the exercise of

our discretion to reopen these proceedings under our sua sponte authority.”

[ECF No. 22-5 at 2-3]. On September 16, 2019, the Petitioners filed an amended

petition for writ of habeas corpus in the instant matter, deleting reference to the

previously pending motion to reopen before the BIA. [ECF NO. 22].

      On September 30, 2019, Mr. Madjitov filed a petition for review of the BIA’s

denial of his second motion to reopen in the Eleventh Circuit. Madjitov v. Barr,

No. 19-13865 (11th Cir. Sept. 30, 2019). Mr. Madjitov asserted in the petition that

the Eleventh Circuit had jurisdiction “pursuant to 8 U.S.C. §1252(a)(1)/§309(c) of

the Illegal Immigration Reform and Immigrant Responsibility Act of 1996(IIRIRA)

as amended by §106 of the REAL ID Act of 2005.” Id. at 1. Mr. Madjitov also

asserted that venue was proper in the Eleventh Circuit “[p]ursuant to 8 U.S.C.




                                         8
§1252(b)/IIRIRA §309(c)(4)(D) because the “ICE” [sic] completed proceedings in

Florida, within the jurisdiction of this judicial circuit.” Id. at 2. On October 9,

2019, Mr. Madjitov filed a certificate of interested persons, listing (i) Attorney

General of the United States William P. Barr, (ii) Office of Chief Counsel DHS/ICE

Orlando Florida, and (iii) Office of the Clerk U.S. Court of Appeals for the Eleventh

Circuit.

                                   Legal Standard

      Under the Immigration and Nationality Act, “a petition for review filed with

an appropriate court of appeals in accordance with this section shall be the sole

and exclusive means for judicial review of an order of removal.”           8 U.S.C. §

1252(a)(5). “For purposes of this Act, in every provision that limits or eliminates

judicial review or jurisdiction to review, the term ‘judicial review’ and ‘jurisdiction

to review’ includes habeas corpus review pursuant to section 2241 of title 28,

United States Code, or any other habeas corpus provision, sections 1361 and

1651 of such title, and review pursuant to any other provision of law (statutory or

nonstatutory).” Id. “Judicial review of all questions of law and fact, including

interpretation and application of constitutional and statutory provisions, arising

from any action taken or proceeding brought to remove an alien from the United

States under this title shall be available only in judicial review of a final order

under this section. . . . [N]o court shall have jurisdiction, by habeas corpus under

section 2241 of title 28, United States Code, or any other habeas corpus

provision, by section 1361 or 1651 of such title, or by any other provision of law




                                          9
(statutory or nonstatutory), to review such an order or such questions of law and

fact.” 8 U.S.C. § 1252(b)(9).

      The petition for review shall be filed with the court of appeals for the

judicial circuit in which the immigration judge completed the proceedings.          8

U.S.C. § 1252(b)(2).

      “[N]o court shall have jurisdiction to hear any cause or claim by or on

behalf of any alien arising from the decision or action by the Attorney General to

commence proceedings, adjudicate cases, or execute removal orders against any

alien under this Act.” 8 U.S.C. § 1252(g).

      In cases where a party brings a challenge against immigration authorities

apart from a direct challenge to an order of removal, “whether the district court

will have jurisdiction will turn on the substance of the relief that the plaintiff is

seeking.” Delgado v. Quarantillo, 643 F.3d 52, 55 92d Cir. 2011). Where a party

brings a challenge against immigration authorities that is “inextricably linked to”

the order of removal, and constitutes an indirect challenge to same, no district

court jurisdiction will lie pursuant to 8 U.S.C. § 1252(a)(5). Id.4

      “It is within the district court’s discretion to determine whether a hearing is

warranted.” Pham v. United States, 317 F.3d 178, 184 (2d Cir. 2003) (holding that

even where factual issues may exist, Second Circuit precedent permits a “middle

road” of deciding disputed facts on the basis of written submissions); see also


4In Delgado, the Court provided two examples of challenges that a district court
would have jurisdiction over. The first is a challenge to an unconstitutional arrest
and detention, unrelated to the underlying administrative order of removal.
Delgado, 643 F.3d at 55. The second is a challenge to the denial of an I-130
petition for classification of an alien as an immediate relative of a U.S. citizen,
which is “unrelated to any removal action or proceeding.” Id. n.3.


                                          10
Johnson v. Fogg, 653 F.2d 750, 753 (2d Cir. 1981) (holding that district court was

not required to provide a hearing to a litigant who did not raise issues sufficient

to warrant a hearing).

                                      Analysis

      The Court determines that it does not have subject matter jurisdiction over

the petitioners’ claims, for two reasons.5 First, while the Court agrees that the

Petitioners do not directly attack the order of removal, their claims amount to an

indirect attack on the order of removal, over which the Court lacks jurisdiction.

Second, the Court is without jurisdiction to adjudicate a stay of execution of Mr.

Madjitov’s removal order.

      Delgado was a case in in which a petitioner petitioned for a writ of

mandamus to compel immigration authorities “to consider her I-212 application

for permission to reapply after deportation.” Delgado v. Quarantillo, No. 08 Civ.

9058 (DC), 2010 U.S. Dist. LEXIS 19654, at *1 (S.D.N.Y. Mar. 2, 2010). The district

court found that it did not have subject matter jurisdiction despite “Delgado

repeatedly stat[ing] in her papers that she does not contest the reinstatement of

her removal order.” Id. at *6. The district court held that “[o]f course, ultimately

Delgado is challenging her removal – she wants to remain in the United States.

Id. at *7 (emphasis in original). Noting that Congress’ intent in passing the 2005

Real ID Act amendments to the INA was “to have all challenges to removal orders



5 Because the Court finds that it has no jurisdiction over Petitioner’s claims, it
does not address venue, because no district court would have jurisdiction over
these claims, and it also does not address the merits of Petitioner’s claims, as
doing so would amount to an improper advisory opinion in the face of a lack of
subject matter jurisdiction.


                                         11
heard in a single forum [and to] limit all aliens to one bite of the apple . . . and

thereby streamline what the Congress saw as uncertain and piecemeal review of

orders of removal, divided between the district courts . . . and the courts of

appeal,” the Court held that it “d[id] not have jurisdiction to hear Delgado’s

claims because ultimately she is challenging her removal from the United States.”

Id. at *7-8.

       The Second Circuit affirmed in a case of first impression. “We conclude

that Delgado is indirectly challenging her reinstated order of removal, and

accordingly, we hold that section 1252(a)(5)’s jurisdictional bar applies equally to

preclude such an indirect challenge.”        Delgado, 643 F.3d at 55.    The Court

rejected Delgado’s argument that she was not challenging the order of removal

because even if the I-212 waiver was granted, that would not “per se prevent her

removal.” Id. Rather, according to the Delgado court, what mattered was that

obtaining such a waiver was a “necessary prerequisite to her ultimate goal of

adjustment of status.” Id. The court “agree[d] with the Ninth Circuit’s conclusion

that an ‘adjustment-of-status challenge is inextricably linked to the reinstatement

of [an alien’s] removal order.’”     Id. (quoting Morales-Izquierdo v. Dep’t of

Homeland Sec., 600 F.3d 1076, 1082-83 (9th Cir. 2010)). Most importantly, the

court held that “whether a district court has jurisdiction will turn on the

substance of the relief that a plaintiff is seeking.”      Id.   Delgado held that

adjustment-of-status challenges do not confer jurisdiction on a district court, but

challenges to detention apart from any challenge to an order of removal would,

id. (citing Kellici v. Gonzales, 472 F.3d 416, 420 (6th Cir. 2006)), as would



                                        12
challenges seeking review of the denial of an I-130 petition for classification of an

alien as an immediate relative of a U.S. citizen, “because such a denial is

unrelated to any removal action or proceeding.” Id. n.3.

      In Achbani v. Homan, Judge Arterton held, in a case almost identical to the

case at bar, that the Second Circuit’s reasoning in Delgado meant the court

lacked jurisdiction. In Achbani, as here, the petitioner argued that “he ha[d] the

right to be free from detention and removal during the pendency of his

application for a provisional unlawful presence waiver.” Achbani v. Homan, No.

3:17-cv-1512 (JBA), 2017 U.S. Dist. LEXIS 155978, at *12 (D. Conn. Sept. 22, 2017).

The Achbani petitioner also, as here, claimed that immigration authorities’

actions “prohibit[ed him] from applying for the unlawful presence provisional

waiver application while remaining with his family in the United States,” and that

“the continuing decision to detain and attempt to remove [him] to Morocco and to

deny him the right to apply for the provisional unlawful presence waiver, as

amended at 8 CFR 212.7(e)(4)(iv), are unlawful violations of the INA, APA and the

Due Process Clause of the Fifth Amendment to the United States Constitution.”

Id. at *12-13. Unlike Mr. Madjitov, however, who has completed only the first step

of the three-step provisional unlawful presence waiver, Achbani had completed

the first and second step, making his completion of the process much more swift

and likely. Even so, the court held that Achbani’s argument failed because it

“necessarily indirectly challenges the final removal order because he claims a

right to remain in the U.S., which is interfered with by his ICE detention, whose

purpose is to facilitate his physical removal from the United States. Given the




                                         13
substance of the relief Plaintiff seeks, the Court lacks subject matter jurisdiction

under the reasoning of Delgado, 643 F.3d at 54.” Id. at *15.

      Under Delgado, it is the substance of the relief the petitioner seeks that

matters.   643 F.3d at 55.    And, an adjustment-of-status challenge, which Mr.

Madjitov asserts, which seeks to change Mr. Madjitov’s status from illegal and

removable to legal and non-removable, is exactly the kind of challenge that

constitutes an indirect challenge to an order of removal. Mr. Madjitov seeks to

have the Court stay his removal so that he can more easily pursue a provisional

unlawful presence waiver, with the ultimate goal of staying in the United States,

i.e. not being removed. After Delgado, the Court does not have subject matter

jurisdiction to hear this challenge.    This is not a case, like the two cited in

Delgado, in which a petitioner challenges his arrest and detention apart from his

removal, nor is it one in which a petitioner challenges the denial of I-130 petition,

where the Court would have jurisdiction. Id. n.3.; Delgado, 2010 U.S. Dist. LEXIS

19654, at *6.

      The Petitioners argue that Delgado is inapposite because it was a

mandamus action and because in Delgado grant of the petition would have

necessarily nullified the removal order. [ECF No. 25 at 22]. The Petitioners fail,

however, like the petitioner in Achbani, to consider the “substance of the relief”

Mr. Madjitov seeks, which is controlling.     As explained, because Mr. Madjitov

seeks to have the Court stay his removal so that he can more easily pursue a

provisional unlawful presence waiver, with the ultimate goal of staying in the

United States, i.e. not being removed, the Court, after Delgado, does not have




                                         14
subject matter jurisdiction to hear this challenge. The fact that Delgado was a

mandamus action is a distinction without a difference, as the Petitioners

effectively seek such a writ, with the Court compelling immigration authorities to

release and stay Mr. Madjitov’s order of removal to allow him to pursue his

provisional unlawful presence waiver.

      The Petitioners fail to substantively address Achbani,6 which was one of

only two cases cited in the Government’s brief and which, as noted above, holds

that a Court does not have subject matter jurisdiction over a case in which the

Court is asked to compel immigration authorities to release a petitioner and stay

an order of removal to allow the petitioner to pursue a provisional unlawful

presence waiver, effectively reversing the removal order.

      The Court also lacks subject matter jurisdiction for the separate reason

that “no court shall have jurisdiction to hear any cause or claim by or on behalf of

any alien arising from the decision or action by the Attorney General to

commence proceedings, adjudicate cases, or execute removal orders against any

alien under this Act.” 8 U.S.C. § 1252(g) (emphasis added). The Petitioners claim

that they are not seeking to challenge the Attorney General’s discretionary

decision to execute Mr. Madjitov’s removal order, but that claim is belied by their

actions upon being informed that Mr. Madjitov was about to be removed; they

filed an “URGENT Request for Temporary Stay or Ruling on TRO Request,” which

was styled on the docket as a “Second MOTION for Temporary Restraining Order



6The Petitioners state that the Achbani Court “appeared confused” and invite the
Court not to follow that ruling. [ECF No. 25 at 32 n.7]. The Court declines the
Petitioners’ invitation.


                                        15
to PREVENT IMMINENT REMOVAL.” [ECF No. 17 (emphasis in original)]. Like the

petitioner in Achbani, 2017 U.S. Dist. LEXIS 155978, at *11-12, during the

teleconference following the filing of this motion, the Petitioners’ counsel made

clear that the greatest concern was for Mr. Madjitov’s imminent removal; the

Petitioners sought to have the Court enjoin the Attorney General’s discretionary

decision to have Mr. Madjitov removed. This the Court cannot do. 8 U.S.C. §

1252(g); Reno v. Am. Anti-Arab Discrimination Comm., 525 U.S. 471, 482 (1999).

      Courts in this district have repeatedly so held. See Pomaquiza v. Sessions,

No. 3:17-cv-01549 (JAM), 2017 U.S. Dist. LEXIS 163163, at *4-6 (D. Conn. Oct. 3,

2017) (holding Court lacked subject matter jurisdiction to stay removal pending

litigation of claims that denial of motion to stay removal and procedures

employed to do so violated the Administrative Procedure Act and constitutional

right to due process); De Souza v. Sessions, No. 3:18-cv-1250 (AWT), 2018 U.S.

Dist. LEXIS 126462, at *1-2 (D. Conn. July 30, 2018) (citing Pomaquiza approvingly

and finding the court lacked subject matter jurisdiction over motion for TRO

staying execution of final order of removal even though petitioner claimed that if

he was removed he would lose the right to relief based on recent, intervening

caselaw that supported his motion to reopen his immigration proceedings);

Walton v. Nielsen, No. 3:18-cv-2014 (MPS), ECF No. 17, Tr. At 29-32 (D. Conn. Dec.

13, 2018) (same).

      The Petitioners argue that if the Court decides that it lacks subject matter

jurisdiction to hear the Petitioners’ claims, the INA is unconstitutional for

violating the Suspension Clause because the Petitioners have no other avenue to




                                       16
have their claims heard. The Court disagrees. Under the INA, in a subsection

entitled “Consolidation of questions for judicial review,” the statute expressly

allows a reviewing court to consider all questions of law, not just the order of

removal itself: “Judicial review of all questions of law and fact, including

interpretation and application of constitutional and statutory provisions, arising

from any action taken or proceeding brought to remove an alien from the United

States under this title shall be available only in judicial review of a final order

under this section.” 8 U.S.C. § 1252(b)(9) (emphasis added). And such judicial

review is proper only in a circuit court of appeals: “a petition for review filed with

an appropriate court of appeals in accordance with this section shall be the sole

and exclusive means for judicial review of an order of removal.”          8 U.S.C. §

1252(a)(5).   This Court can discern no reason Mr. Madjitov cannot have the

questions presented here decided in his petition for review before the Eleventh

Circuit. Madjitov v. Barr, No. 19-13865 (11th Cir. Sept. 30, 2019). Mr. Madjitov has

availed himself of the appropriate avenue for relief, and the Petitioners have cited

no authority that would preclude the Eleventh Circuit from reviewing Mr.

Madjitov’s claim that he should be allowed to pursue his provisional unlawful

presence waiver.

      In sum, the Court lacks subject matter jurisdiction over the Petitioners’

indirect challenge to Mr. Madjitov’s order of removal.         For this reason, the

Petitioners’ Petition for a Writ of Habeas Corpus, [ECF No. 1, as amended by ECF

No. 22], and Motion for TRO, [ECF No. 2], are DENIED.




                                         17
                                    Conclusion

      There is no need for this Court to conduct a hearing on this habeas motion.

Although courts generally “look with disfavor on summary rejection of a habeas

petition,” United States v. Aiello, 900 F.2d 528, 534 (2d Cir.1990) (quotation

omitted), the text of § 2255 provides that the Court need not conduct a hearing

where “the motion and the files and records of the case conclusively show that

the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b) (2014); see also Aiello,

900 F.2d at 534 (finding no reversible error in the failure to conduct a hearing

where the district court had presided over the trial and was therefore “intimately

familiar with the detailed factual record” and where petition’s “allegations were

patently meritless.”); see also Johnson v. Fogg, 653 F.2d at 753 (holding that

district court was not required to provide a hearing to a pro se litigant who did

not raise issues sufficient to warrant a hearing). This case turns on a question of

law as to which there is no factual dispute. Conducting a hearing would be an

empty gesture wasteful of judicial resources.

      The Court holds Petitioners are not entitled to relief on their claims

because the Court lacks subject matter jurisdiction. Therefore, this Petition for

Habeas Corpus pursuant to 28 U.S.C. § 2241 is DENIED. The Court denies a

certificate of appealability because jurists of reason would not find this

procedural ruling debatable. See Slack v. McDaniel, 529 U.S. 473, 478 (2000).




                                        18
IT IS SO ORDERED.

                                     _______/s/________________
                                         Hon. Vanessa L. Bryant
                                         United States District Judge


Dated at Hartford, Connecticut: November 20, 2019




                                19
